In The
                         Court of Appeals
                Seventh District of Texas at Amarillo

                              No. 07-17-00112-CV


  TOMMY YOWELL; GAIL YOWELL; HARRY GRAFF; EL TERCIO, LLC; AND
     CASUARINA INVESTMENTS, LLC (D/B/A LAR RESOURCES, LLC),
                        APPELLANTS

                                       V.

   GRANITE OPERATING COMPANY AND APACHE CORPORATION, AND
   PAC PRODUCTION CO.; MESA OIL & GAS CORP.; AND CATTALO, LTD.,
                           APPELLEES

                                     AND

GRANITE OPERATING COMPANY AND APACHE CORPORATION, APPELLANTS

                                       V.

PEYTON ROYALTIES, L.P.; BAILEY PEYTON, INDIVIDUALLY AND AS TRUSTEE
 OF THE GEORGE BAILEY PEYTON, IV 2007 GRANTOR RETAINED ANNUITY
        TRUST NO. 1; AND PEYTON HOLDINGS CORP., APPELLEES

                      On Appeal from the 31st District Court
                              Wheeler County, Texas
          Trial Court No. 12,944, Honorable Steven R. Emmert, Presiding

                                 July 26, 2018

                         DISSENTING OPINION
               Before CAMPBELL and PIRTLE and PARKER, JJ.
       It is with the utmost respect that I dissent from the opinion of my learned

colleagues. One can read thousands of opinions regarding complex oil and gas litigation

and never encounter the terms “anti-washout,” “rule against perpetuities,” and “doctrine

of cy pres” in the same opinion. It is the uniqueness of those rarely cited principles that

has caused me to examine so closely the appropriateness of the trial court’s summary

disposition of this dispute. Because the majority affirms the decision of the trial court to

dispose of this dispute, as a matter of law, based upon the rule against perpetuities and

then dismisses consideration of the doctrine of cy pres—I respectfully dissent.




                                                 Patrick A. Pirtle
                                                      Justice




                                             2